Citation Nr: 0022292	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement of the appellant to an apportioned share of the 
veteran's compensation benefits on behalf of their minor 
child.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1987 and from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1. The minor child at issue in this appeal, C, was born on 
January [redacted], 1983.

2. C's birth certificate reflects that the appellant is her 
mother and the veteran is her father.

3. Pursuant to a February 1997 Judgment and Decree of 
Divorce, the appellant was awarded care and physical 
custody of C and the veteran was ordered to provide child 
support consisting of health insurance through his 
employment as well as payment in the amount $587 per month 
to the appellant.

4. The veteran is in receipt of compensation from VA for 
disabilities rated as 20 percent disabling; his award does 
not include any additional benefits for dependents.

5. The veteran has provided reasonable support for his 
dependent in the appellant's custody.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the minor child 
have not been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law and regulations provide that all or any part of 
the compensation or pension payable on account of any veteran 
may be apportioned on behalf of the veteran's child if the 
veteran's child is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the child's support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In this 
regard, the law provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  See 38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458 (1999).

A review of the record reveals that the minor child at issue 
in this appeal, C, was born on January [redacted], 1983.  
C's birth certificate reflects that the appellant is listed 
as C's mother and the veteran is listed as her father.  

Pursuant to a February 1997 Judgment and Decree of Divorce, 
the appellant was awarded care and physical custody of C.  
The veteran was ordered to provide child support consisting 
of health insurance through his employment as well as payment 
in the amount $587 per month to the appellant.

In October 1998, the appellant filed a claim for an 
apportioned share of the veteran's VA disability compensation 
benefits.  She stated that C's health insurance "ran out" 
at the end of October and she no longer received child 
support for C from the veteran.

In December 1998 the appellant reported that the veteran 
filed for bankruptcy in July 1998 and that she received no 
child support.  She stated that it was a hardship trying to 
provide everything for her daughter without the help of child 
support.

In April 1999, the veteran submitted a statement in which he 
admitted that he was "a few months behind in child support 
due to the fact that [he] no longer [made] the money that 
[he] used to make."  He also stated that he had filed for 
bankruptcy within the previous eight months and was in the 
process of getting the monthly amount of his child support 
obligation reduced because the amount of his earnings had 
decreased and the amount of his ex-wife's earnings had 
increased.  He reported that his monthly household income was 
$2184 to $2484 per month and his expenses, other than for 
food, were $1869 to $1950 per month.  This provided for $234 
to $615 to pay for food for himself, his wife, and his two 
step-children.  The veteran argued that granting an 
apportionment of his VA compensation would result in a 
hardship on his wife and step children.

The Board finds that the veteran has reasonably discharged 
his responsibility for support of C.  The Board concurs with 
the RO that the veteran's compensation for disabilities rated 
as 20 percent disabling is not great enough to permit a 
reasonable payment to both the veteran and the appellant.  
Accordingly, the veteran's benefits may not be apportioned.  
38 C.F.R. § 3.458.



ORDER

Apportionment of the veteran's VA disability compensation 
benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 




- 3 -






- 1 -


